Citation Nr: 0017319	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-23 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and spouse 


INTRODUCTION

The veteran had active duty from January 1969 to January 
1972.  

The veteran appeals from a March 1997 rating decision of the 
Denver, Colorado, (RO) of the Department of Veterans Affairs 
(VA) that denied a rating in excess of 50 percent for PTSD. 

On the veteran's substantive appeal dated in July 1997, the 
veteran stated that he was unemployable.  The matter of 
unemployability benefits is referred to the RO for 
appropriate action. 


REMAND

Initially, the Board finds that the appellant's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).  This 
finding is predicated upon the appellant's assertions that 
his PTSD disability has increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Once it has been 
determined that a claim is well grounded, as here, the VA has 
a statutory duty to assist in the development of evidence 
pertinent to the claim.  38 U.S.C.A. § 5107(a); see also 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The veteran testified at his hearing that he received 
treatment at the VA in 1999.  Hearing transcript (T.) 5, 6.  
He stated that there are records available regarding this 
treatment.  T. 3.  VA is held to have constructive notice of 
documents generated by VA, even if the documents have not 
been made part of the record in a claim for benefits.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  As VA is on notice 
that additional pertinent medical records may exist, the case 
must be remanded for further development with regard to this 
issue.  

The veteran's representative requested that a current VA 
examination be accomplished.  During the pendency of this 
appeal, the veteran was afforded a VA examination in December 
1996, at which time his Global Assessment of Functioning 
(GAF) score was 55.  Subsequently, the veteran was 
hospitalized at VA facilities in 1997 and 1998.  The GAF 
scores were lower on each occasion.  The duty to assist also 
includes providing additional VA examinations by a specialist 
when recommended.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).   See also VA O.G.C. Prec. Op. No. 11-95 (April 7, 
1995) (another VA examination is required when disability in 
question has undergone an increase in severity since the time 
of the last VA examination).  The fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
1998.  After securing the necessary 
release, the RO should obtain these 
records.

2.  After all VA or other treatment 
records have been associated with the 
claims file, the RO should schedule the 
veteran for a VA psychiatric 
examination, in order to determine the 
extent of impairment caused by his 
service-connected PTSD.  The claims 
folder and a copy of this remand must be 
made available to the physician for 
review in conjunction with the 
examination.  All necessary tests and 
studies should be conducted in order to 
identify and describe the symptomatology 
attributable to PTSD.  

The report of examination should contain 
a detailed account of all manifestations 
of PTSD found to be present.  The 
examiner should also comment on the 
extent to which the service-connected 
disability impairs the veteran's 
occupational and social functioning.  
The examiner is requested to assign a 
numerical code for the Global Assessment 
of Functioning (GAF).  

3.  Thereafter, the RO should review the 
claims file to ensure that the pertinent 
development has been completed in full.  
In particular, the RO should ensure that 
the requested examination, if any, is 
adequate for rating purposes and that the 
required opinions are responsive to and 
in compliance with the directives of this 
remand.  If they are not, the RO should 
implement corrective procedures.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the veteran's claim 
in light of all applicable rating 
criteria.

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for any scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

